        Case 1:19-cv-01131-GHW Document 107 Filed 09/24/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FRANCOIS TRAHAN,

                       Plaintiff,

       v.
                                                              Case No. 1:19-cv-01131 (GHW)
NANCY LAZAR, ANDREW LAPERRIERE,
ROBERTO PERLI, MICHAEL KANTROWITZ,                            NOTICE OF APPEARANCE
GEORGE ZACHAR, CORNERSTONE MACRO
HOLDINGS LLC, AND CORNERSTONE MACRO
RESEARCH LP F/K/A CORNERSTONE MACRO LP,

                       Defendants.




TO THE CLERK OF THE COURT:

               I, Andrew L. Fish, hereby appear as one of the attorneys for Plaintiff Francois

Trahan. I certify that I am admitted to practice in this Court, and request that you provide

electronic notification of filings in this case to me at afish@ssbb.com.

Dated: New York, New York
       September 24, 2019
                                                      SATTERLEE STEPHENS LLP
                                                      Attorneys for Francois Trahan

                                                      By: /s/ Andrew L. Fish
                                                             Andrew L. Fish
                                                      230 Park Avenue, 11th Floor
                                                      New York, New York 10169
                                                      afish@ssbb.com
                                                      Tel: (212) 818-9200
                                                      Fax: (212) 818-9607
